1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6    JULIO CESAR NAVAS,                                   Case No. 3:18-cv-00041-MMD-CBC

7                                     Plaintiff,         ORDER ADOPTING AND ACCEPTING
            v.                                           REPORT AND RECOMMENDATION OF
8                                                              MAGISTRATE JUDGE
     DEBORA SCHUMACHER, et al.,                              CARLA BALDWIN CARRY
9
                                 Defendants.
10

11          Before the Court is the Report and Recommendation of United States Magistrate

12   Judge Carla Baldwin Carry (ECF No. 8) (“R&R”), recommending denying Plaintiff’s

13   applications to proceed in forma pauperis (ECF Nos. 3, 6). No objection to the R&R has

14   been filed, and the time for doing so has expired.

15          This Court “may accept, reject, or modify, in whole or in part, the findings or

16   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

17   timely objects to a magistrate judge’s report and recommendation, then the court is

18   required to “make a de novo determination of those portions of the [report and

19   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

20   to object, however, the court is not required to conduct “any review at all . . . of any issue

21   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).

22   Indeed, the Ninth Circuit has recognized that a district court is not required to review a

23   magistrate judge’s report and recommendation where no objections have been filed. See

24   United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard

25   of review employed by the district court when reviewing a report and recommendation to

26   which no objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,

27   1226 (D. Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the

28   view that district courts are not required to review “any issue that is not the subject of an
1    objection.”). Thus, if there is no objection to a magistrate judge’s recommendation, then

2    the court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

3    Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

4    which no objection was filed).

5           Nevertheless, this Court finds it appropriate to engage in a de novo review to

6    determine whether to adopt Magistrate Judge Carry’s R&R. Judge Carry recommends

7    denying Plaintiff’s applications to proceed in forma pauperis (ECF Nos. 3, 6) because

8    courts in this District have previously dismissed at least three other cases he filed for

9    failure to state a claim. (ECF No. 8 at 1-2.) Upon reviewing the R&R and records in this

10   case, this Court finds good cause to adopt the Magistrate Judge’s R&R in full.

11          It   is   therefore   ordered,   adjudged    and   decreed     that   the   Report   and

12   Recommendation of Magistrate Judge Carla Baldwin Carry (ECF No. 8) is accepted and

13   adopted in its entirety.

14          It is further ordered that Plaintiff’s applications to proceed in forma pauperis (ECF

15   Nos. 3, 6) are denied.

16          It is further ordered that Plaintiff must pay the full filing fee of $400 within 30 days

17   of the date of entry of this order for this case to proceed. If Plaintiff fails to timely pay the

18   filing fee, the Court will dismiss this case with prejudice.

19          DATED THIS 21st day of May 2019.

20

21
                                                 MIRANDA M. DU
22                                               UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

                                                    2
